COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                center10985500
                                April 23, 2015
                              No. 10-14-00124-CR
                            JEFFREY TODD BLACKBURN
                                      v.
                              THE STATE OF TEXAS
                                       
                                center-4254500
                         From the County Court at Law
                             Walker County, Texas
                            Trial Court No. 13-0194
                                       
--------------------------------------------------------------------------------
JUDGMENT

This Court has reviewed the briefs of the parties and the record as relevant to the issues raised in this proceeding and finds that no reversible error is presented.  Accordingly, the trial court's judgment signed on April 1, 2014 is affirmed.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK

						By:          3040380-17145000		
							Deputy Clerk